NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-DEC-2020
                                            09:10 AM
                                            Dkt. 33 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    CH, Plaintiff-Appellant, v.
                       JH, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                    (CASE NO. FC-D 17-1-249K)


              ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:   Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of Defendant-Appellee JH's
November 23, 2020 Motion to Dismiss Appeal Filed August 27, 2020
(Motion), the papers in support, and the record, it appears that
we lack appellate jurisdiction over self-represented Plaintiff-
Appellant CH's appeal from the Family Court of the Third
Circuit's (Family Court) March 17, 2020 "Order Granting [JH's]
Motion to Dismiss Divorce Filed January 10, 2020," (Dismissal
Order) because it is untimely.
           CH did not file his notice of appeal within thirty days
after the Family Court issued its March 17, 2020 Dismissal Order,
as Hawai#i Rules of Appellate Procedure (HRAP) Rule 4(a)(1)
requires. There is no indication in the record that the Family
Court granted CH an extension of time to file the notice of
appeal, under HRAP Rule 4(a)(4), and CH did not file a post-
judgment motion that would have extended the deadline, under HRAP
Rule 4(a)(3).
          "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, . . .
and we must dismiss an appeal on our motion if we lack
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

jurisdiction." Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d
937, 940 (1995) (citations, internal quotation marks, and
brackets omitted); see HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of jurisdiction.
          DATED: Honolulu, Hawai#i, December 4, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge
                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2